TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00058-CR


Jermaud Desmond Bennett, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT

NO. 20,206-CR, HONORABLE JACK HAMPTON, JUDGE PRESIDING





A jury found appellant Jermaud Desmond Bennett guilty of possessing less than four
grams of cocaine with intent to deliver.  See Tex. Health & Safety Code Ann. § 481.112(a), (c) (West
Supp. 2002).  The jury assessed punishment, enhanced by a previous felony conviction, at
imprisonment for forty-five years and a $10,000 fine.  We will affirm.

Appellant's first and second points of error assert violations of article V, section 7
of the Texas Constitution.  That section provides that a district court "shall conduct its proceedings
at the county seat of the county in which the case is pending, except as otherwise provided by law. 
He shall hold the regular terms of his Court at the County Seat of each County in his district in such
manner as may be prescribed by law."  Tex. Const. art. V, § 7 (emphasis added).  The seat of Milam
County is Cameron, but appellant's trial was held in Rockdale. 
The commissioners court in counties with a population of less than 30,000 "may
provide for, operate, and maintain a branch courthouse outside the county seat."  Tex. Loc. Gov't
Code Ann. § 292.0231(b) (West 1999). (1)  "On approval of the commissioners court . . . a court . . .
may . . . conduct any function at the branch courthouse that [it] is authorized to conduct at the
courthouse located inside the county seat."  Id. § 292.0231(d).  On December 22, 1995, the Milam
County Commissioners' Court designated the Roger Hashem Juvenile Justice Center in Rockdale
as a branch courthouse and approved its use as a branch courthouse by the 20th District Court.  See
Tex. R. Evid. 204 (judicial notice of county ordinances).  No violation of article V, section 7 is
shown.  Points of error one and two are overruled. 
In his third point of error, appellant asserts that the court should have suppressed
evidence seized as a result of an unlawful search.  Appellant does not specify the evidence in
question, but we assume he refers to the cocaine found during the search incident to his arrest for
public intoxication.  Appellant did not move to suppress this evidence and did not otherwise object
to its admission.  No error is presented.  See Tex. R. App. P. 33.1; Tex. R. Evid. 103(a).
The judgment of conviction is affirmed.


  
				Bea Ann Smith, Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Puryear
Affirmed
Filed:   March 21, 2002
Publish
1.        The population of Milam County according to the 2000 census is 24,238.  Texas Almanac
at 232 (2001).